DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1 and the species “ANGPT2” and SEQ ID NOS:222 and 223 in the reply filed on 8/4/2022 is acknowledged.

Claims 1, 3, 7, 11, 12, 17, 18, 20, 29, 38, 39, 47, 50-52, 71, 72, 74, 93, and 95 are pending.

Claims 47, 50-52, 72, 74, 93, and 95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.

Claims 1, 3, 7, 11, 12, 17, 18, 20, 29, 38, 39, and 71 are examined herein.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 12, and 39 refer to Tables in the specification. The reference to the Tables in regard to the limitation in these claims lends to the requirement of one in the art to determine/assume what is included and excluded from the claims. For example, the claims refer to “sense strand” and “antisense strand” where the Tables do not use these terms. Furthermore, for example, some of the “sequences” disclosed in the Tables depict specific modifications where the claims refer only to “sequences”. One in the art is left to assume whether the sequence intended from the Tables include the modifications or just the “sequence”. See MPEP 2173.05(s).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7, 11, 12, 17, 18, 29, 38, 39, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansgar et al (US20120022138) and Xie et al (US20110015249) in view of Lee et al (In “Gene Silencing: Theory, Techniques and applications” Catalano Ed., pages 343-347, 2010, cited by applicant), and Chang et el ( Debra J. Taxman (ed), In “siRNA design: Methods and Protocols, Methods in Molecular Biology”, Vol.942, pages 135-152, 2013, cited by applicant).
The instant invention is drawn to asymmetric siRNA compounds targeting ANGPT2.
Ansgar et al have taught siRNA compounds targeting ANG2 (equivalent to ANGPT2) for use to treat disease such as inflammatory disease. It has been taught that the siRNA compounds can comprise antisense oligonucleotides that comprise 1-10 nucleotides that overhang a sense strand. It has been taught that there can be a duplex region of the siRNA that may be “about 16-35nt”. It has been taught that the antisense strand can be about16-35nt, including 19, 20, 21, and 24 nt. It has also been taught that the sense strand can independently be from about 16-35nt in length. It has also been taught that the siRNA compounds of the siRNA compounds can comprise on end containing an overhang and the other end being blunt. This disclosure provides for all the elements of claims1-7. It has also been taught the use of chemical modifications including phosphorothioate, 2’-O methylation, and hydrophobic moieties. It has been taught SEQ ID NOS:78 which corresponds to the instant SEQ ID NO:222 in targeting the same specific region of ANGPT2. Antisense sequence SEQ ID NO: 78 embraces all SEQ ID NO:222 at positions 7-23 of SEQ ID NO:78. It has also been taught SEQ ID NO:77 which is a sense oligonucleotide which also corresponds to SEQ ID NO:222 and 223. While the entire reference relevant and relied on, applicant is directed to paragraphs 39, 46-49, 61, 62, 63, 64, 72, 89, 90, 126, 146, 150, and 161, for example. While the teachings of Ansgar provide for all of the elements of the invention there is no specific teaching to utilize them a recited in the claims.
Xie et al have taught siRNA compounds targeting Ang-2 (equivalent to ANGPT2) to treat disease such as angiogenesis related diseases. It has ben taught SEQ ID NOS: 537 and 538 which also correspond to the instant SEQ ID NOS 22 and 223.
The prior art has taught to siRNA compounds that target the same specific region targeted by the instant SEQ ID NOS:222 and 223. The above prior art also provides motivation to make siRNA compounds in general to inhibit ANGPT and also to specifically target the same target region of the elected SEQ ID NO:222 and 223.
While Ansgar et al have provided a teaching of all of the limitations of the invention the Lee et al and Chang et al are provided to provide motivation to construct the element as provided in the instant claims.
Lee et al have taught asymmetric siRNAs where the asymmetric siRNAs provide the benefit of reducing off-target and nonspecific effects of canonical siRNA compounds. See the entire reference and in particular Fig 1 where the general siRNA structure provided for in claim 1 is shown.
Chang et al have also taught the design of asymmetric siRNAs where it has also been taught the asymmetric siRNAs provide for improvement of non-specific effects seen in canonical siRNAs. It has been taught that asymmetric siRNAs may provide better therapeutic effects by eliminating non-specific effects. See the entire reference and in particular Figs 1 and 2.
The prior art has therefore taught all the elements of the invention where the prior art also provides teaching to make and motivation to us asymmetric siRNA compounds targeting ANGPT in general and further for the construct of SEQ ID NOS:222 and 223.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansgar et al (US20120022138) and Xie et al (US20110015249) in view of Lee et al (In “Gene Silencing: Theory, Techniques and applications” Catalano Ed., pages 343-347, 2010), and Chang et el ( Debra J. Taxman (ed), In “siRNA design: Methods and Protocols, Methods in Molecular Biology”, Vol.942, pages 135-152, 2013) as applied to claims 1, 3, 7, 11, 12, 17, 18, 29, 38, 39, and 71  above, and further in view of Raouane et al (Bioconjugate Chemistry Vol.23:1091-1094, 2012, cited by applicant).
The prior art above, while teaching hydrophilic moieties to facilitate siRNA compounds to cells, do not specifically teach cholesterol. Raouane provide evidence that the use of cholesterol conjugated to siRNA compounds was well known and routine in the art before applicants invention to facilitate delivery of siRNA into cells.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635